Citation Nr: 1024164	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-10 505	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



REMAND

The Veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and October 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

The Veteran submitted his initial claim for VA disability 
compensation benefits in October 2003.  His initial claim was 
for service connection for posttraumatic stress disorder 
(PTSD).  However, VA treatment records associated with the 
claims folder for the period from July 2003 to November 2003 
reflected treatment for hypertension.  Thus, the RO 
considered the hypertension issue as well.

The Veteran's service treatment records (STRs) are negative 
for a diagnosis or treatment for hypertension.  The Veteran 
did not report a history of hypertension on his December 1964 
pre-induction Report of Medical History.  Similarly, he did 
not report a history of hypertension on his July 1965 
induction Report of Medical History.  However, his actual 
physical examination appears to have an initial blood 
pressure reading of 138/80 in block 57a of the form.  There 
was a note in block 74, for summary of defects and diagnoses 
that listed hypertension.  This note was crossed out.  An 
entry in block 73 reported that the Veteran's blood pressure 
was rechecked on February 9, 1966, with a reading of 120/82.  
This was the reading in block 57a as well, but clearly was 
the result of someone overwriting the initial entry.  The 
Veteran's February 1968 separation physical examination was 
negative for a finding of hypertension with a reading of 
126/80.  The Report of Medical History was originally checked 
as "no" for a history of high blood pressure but this was 
crossed out.  A check mark was put in the "yes" category 
with a different color pen.  An entry was made on the reverse 
of the form that said "Date N/A High Blood Pressure" 
without further description.  This was located in the section 
where the Veteran was to describe treatment received.  The 
examiner made no comment on the entry.



Of record is a VA Form 10-7131, Exchange of Beneficiary 
Information and Request for Administrative and Adjudicative 
Action, dated in August 1976.  The form was a query to the RO 
as to whether the Veteran was service connected for any 
disabilities.  His medical condition was noted as atrial 
fibrillation.

Associated with the claims folder are VA treatment records 
for the period from July 2003 to June 2008.  They reflect 
treatment for hypertension throughout that period of time.  
The records do not contain any opinion to relate the 
hypertension to the Veteran's military service.

The Veteran submitted a statement of his own as well as 
statements from his wife and sister in January 2005.  All 
three statements attested that the Veteran was diagnosed with 
an irregular heart beat and hypertension prior to his wedding 
in December 1968 as this was discussed at the wedding.  The 
Veteran said that he was treated by a private physician.  He 
later said this physician was deceased.

Records from the Social Security Administration (SSA) were 
obtained in April 2007.  They are unrelated to the Veteran's 
claimed disability.  The records did include treatment 
records from G. Rastogi, M.D., and reflected treatment for 
hypertension dating back to 2000.  This is the earliest 
objective evidence of treatment noted in the claims folder.  
The Veteran has not provided Dr. Rastogi as a source for 
pertinent evidence.

Finally, the records associated with the Veteran's VA 
hospitalization in August 1976 were obtained in April 2007.  
The Veteran was treated for atrial fibrillation.  His 
hospital summary noted that the Veteran was without a prior 
history of a cardiac disease.  Further, hypertension was not 
diagnosed as part of his evaluation.  There is a history and 
physical examination report that did record a history from 
the Veteran where he said hypertension was "discovered" in 
1966 but not treated.  

In light of the STR physical examination entries, the August 
1976 history and physical notation of hypertension, and the 
lay statements from the Veteran, his 


wife, and sister, further development is required.  The 
evidence of record is not sufficient to make a decision in 
this case without the benefit of a medical examination and 
opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the Veteran's representative submitted additional 
argument in support of the claim in May 2010.  In that 
regard, the representative cited to a number of medical 
articles for the general proposition of a possible 
relationship between hypertension and individuals with stress 
disorders.  No actual studies or excerpts of the articles 
were provided, only the general titles.  Further, there is no 
medical opinion relating any of the cited literature to this 
Veteran's case.  Thus, the specific application of the cited 
materials to this case is not evident from this generalized 
presentation.  See Sacks v. West 11 Vet. App. 311 (1998); see 
also Wallin v. West, 11 Vet. App. 509, 513 (1998).  If the 
Veteran wishes to rely on such evidence, the actual materials 
should be provided so that the information can be considered 
by the agency of original jurisdiction (AOJ) and by the VA 
examiner.

The Board views the submission as raising the question of 
service connection on a secondary basis.  The Veteran is 
service connected for an anxiety disorder, not otherwise 
specified, with PTSD symptoms.  On remand, the issue of 
hypertension should be adjudicated on both a direct and 
secondary basis.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the claims folder 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2009).  Specifically, the Veteran should 
be advised of the requirements to 
substantiate a claim for service 
connection for his hypertension on both a 
direct and secondary basis.  The Veteran 
should be 


given opportunity to submit any medical 
articles or treatises he believes are 
pertinent to his claim.

2.  The AOJ should contact the Veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private who may possess any 
additional records pertinent to his 
claim.  With any necessary authorization 
from the Veteran, the AOJ should attempt 
to obtain and associate with the claims 
folder any medical records identified by 
him that have not been secured 
previously.  The Veteran should be asked 
to either provide, or identify, the 
records dated closest to his separation 
from service.

3.  After completing the development 
sought above, the Veteran should be 
afforded a VA examination to address his 
claim of service connection for 
hypertension.  The claims folder and a 
copy of this remand must be provided to 
the examiner and reviewed as part of the 
examination.  

The examiner is advised that there was an 
entry on a July 1965 military physical 
examination that listed hypertension 
based on a reading of 138/80.  The 
Veteran's blood pressure was rechecked 
and listed as 120/80.  The examiner is 
further advised that the Veteran was 
treated for atrial fibrillation by VA in 
August 1976 and those records (absent the 
addition of other evidence) provide the 
evidence closest in time to the Veteran's 
separation from service in February 1968.  
The records contain a report from the 
Veteran that 


hypertension was noted in 1966.  Finally, 
the Veteran has maintained that he was 
diagnosed with hypertension in 1968.  He 
has submitted statements from others to 
support his claim.

The examiner is requested to provide an 
opinion whether there is a 50 percent 
probability or greater that the Veteran's 
hypertension is related to his military 
service.  If the answer is negative, the 
examiner is requested to provide an 
opinion as to whether the Veteran's 
service-connected disability, anxiety 
disorder, can be said to have caused or 
made worse the Veteran's hypertension.  
Both aspects must be addressed.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the issue on appeal, 
to include on a direct and secondary 
basis.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
AOJ.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

